IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,867


EX PARTE JOE ANTHONY VALDEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2007CR4158

		IN THE 399TH DISTRICT COURT OF BEXAR COUNTY


 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for a writ of habeas
corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was
convicted of burglary of a habitation and sentenced to sixteen years' imprisonment. The
Fourth Court of Appeals dismissed his appeal.  State v. Valdez, No. 04-09-00432-CR (Tex.
App.-San Antonio, August 26, 2009).
	Applicant contends that the Texas Department of Criminal Justice (TDCJ) is
improperly denying him review for mandatory supervision release based on a prior juvenile
adjudication of delinquent conduct.  We order that this application be filed and set for
submission to determine whether a prior juvenile adjudication for conduct, that would have
been an ineligible felony had it been committed by an adult, renders an inmate ineligible for
mandatory supervision review when serving subsequent offenses which are mandatory
release eligible on their own.
 The parties shall brief these issues. Oral argument is not permitted.
	It appears that Applicant is represented by counsel. Applicant's brief shall be filed
with this Court within 30 days of the date of this order. The State's response shall be filed
within 30 days after the filing of Applicant's brief. 

Filed: August 22, 2012
Do not publish.